Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang et al. (U.S. Pat. 9,507,887 B1).
With respect to claim 1, Wang et al. discloses an apparatus, comprising: 
an information module that collects a set of current performance data for a set of storage resources storing data (i.e., “  wherein said first storage tier includes performance characteristics which are any of incomplete, unknown, and unable to be predictively modeled for various workloads, said plurality of storage tiers including the first tier and a remaining set of one or more additional storage tiers.”(col. 1, lines 60-65) and “There are different reasons why one may want to use one storage tier and type of drive over another depending on criteria, goals and the current performance characteristics exhibited in connection with performing I/O operations. For example, flash drives of the first tier may be a best choice or candidate for storing data which may be characterized as I/O intensive or “busy” thereby experiencing a high rate of I/Os to frequently access the physical storage device containing the LV's data. However, flash drives tend to be expensive in terms of storage capacity.” (col. 12, lines 54-67), “Values for P1-P6 may be generally selected based on expected storage tier workload characteristics and particular performance characteristics of physical drives in the different tiers. Examples of how values for P1-P6 may be selected are described in more detail elsewhere herein. It should be noted that an embodiment may also use a combination of fixed values for P1-P6 when determining a score in connection with evaluating which data portions to store in one or more of the storage tiers and may use dynamically determined values for P1-P6 when determining a score in connection with evaluating which data portions to store in one or more others of the storage tiers.”(col. 31, line 24-35), “For each storage tier, a performance counter is maintained indicating a modeled current I/O processing rate (e.g., total IOPS) and associated modeled response time based on those data portions currently mapped to the storage tier. As described elsewhere herein, performance curves such as illustrated in FIGS. 13 and 13A-13E may be used in modeling current performance for each storage tier based on data portions currently mapped to the storage tier when traversing the histogram scores”(col. 43, lines 55-64) and fig. 15 explain the current of performance limit threshold); and 
an index module that implements a set of indexes for the data stored on the set of storage resources based on an optimized performance predicted for the set of storage resources based on the collected set of current performance data and a set of predicted performance data that identifies the set of indexes (i.e., “Step 1058 may include comparing the current amount of capacity of the target tier consumed via the modeled mapping represented by AMT to the AP capacity limit... If it is determined at the test step 1058 that none of the established limits have been exceeded, then control passes from the test step 1058 to a step 1062 where the index variable, I, is decremented” (col. 45 , lines 40-57 ), “The storage management and data storage optimizations (such as data movement optimizations) of the PDs of the external data storage system may be performed by a data storage optimizer located in another different data storage system.”(col. 78, lines 12- 18), “ the long term and short term variants of expected rates at which such operation types are expected (e.g., predicted or modeled) to occur in the future… Values for P1-P6 may be generally selected based on expected storage tier workload characteristics and particular performance characteristics of physical drives in the different tiers”(col. 30, lines 58-67 and col. 31, lines 1-30) or “ Using the performance curves and other techniques herein, the data storage optimizer may model proposed data movements to obtain simulated or expected performance results if such proposed data movements are performed”(col. 62, lines 40-45) or “In connection with the data storage optimizer having knowledge regarding the performance characteristics and performance classification of virtual drives, the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be”(col. 64, lines 25-35) and regarding the performance characteristics is the current performance as claimed invention and given candidate workload on given set of drives as set of indexes as claimed invention), 
wherein at least a portion of said modules comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media (fig. 3).  
With respect to claim 2, Wang et al. discloses further comprising: a performance module that calculates a plurality of sets of predicted performance data for the set of storage resources based on implementing a plurality of different index combinations for the data stored on the set of storage resources (“In connection with the data storage optimizer having knowledge regarding the performance characteristics and performance classification of virtual drives, the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be”(col. 64, lines 25-35)); and an optimization module that predicts the optimized performance for the set of storage resources based on the calculated plurality of sets of predicted performance data for the set of storage resources (i.e., “In connection with the data storage optimizer having knowledge regarding the performance characteristics and performance classification of virtual drives, the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be”(col. 64, lines 25-35).  
With respect to claim 3, Wang et al. discloses the apparatus of claim 2, further comprising: an identification module that identifies an optimal set of indexes in the plurality of different index combinations that corresponds to the predicted optimized performance for the set of storage resources (i.e., “In connection with the data storage optimizer having knowledge regarding the performance characteristics and performance classification of virtual drives, the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be”(col. 64, lines 25-35) ; and a selection module that selects the optimal set of indexes for implementation by the index module as the set of indexes (i.e., “In connection with the data storage optimizer having knowledge regarding the performance characteristics and performance classification of virtual drives, the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be”(col. 64, lines 25-35 and given set of drives is selects the optimal set of indexes as claimed invention). 
With respect to claim 4, Wang et al. discloses the apparatus of claim 2, wherein a set of predicted performance data is calculated based on one of: a first set of performance metrics including an execution time for locating data stored on the set storage resources using a particular index combination multiplied by an amount of storage space on the set of storage resources consumed by the particular index combination (i.e., “The modeled average response time may be determined in the step of modeling performance of the total workload. The minimum classification ranking may represent that the second storage tier includes physical devices which are expected to have lower response time performance characteristics for a given workload than any other storage tier in the remaining set”(col. 2, lines 41-49) and “The optimizer may vary the amount of storage in each tier used by an SG202, and thus an application, based on workload and possibly other criteria when performing a cost benefit analysis, where such amounts are subject to the limits of the SG's AP and also performance limits described in more detail elsewhere herein. At a second point in time, the workloads and possibly other criteria for the applications may change and the optimizer may reparation the storage capacity used by each application subject to the capacity limits of APs and performance limits.”(col. 17, lines 55-65)); and a second set of performance metrics including the first set of the performance metrics further multiplied by a weighting factor based on a priority corresponding to one of: a data type for the data stored on the set storage resources (i.e., “ Determination of the bucket indexes is discussed in more detail elsewhere herein. In some embodiments, the promotion raw score may be multiplied by a priority factor (e.g., one, two, or three) prior to obtaining the bucket index. The priority factor may be used to give higher priority (i.e., increase the likelihood of promotion) for some of the storage, possibly selected by a user or by a policy. For example, important operations in an organization may be assigned a higher priority so that storage associated therewith is provided with a priority factor of two or three (or some other value).” (col. 49, lines 14-26)), an application that uses the data stored on the set storage resources, and an owner of the data stored on the set storage resources (i.e., “Determination of the bucket indexes is discussed in more detail elsewhere herein. In some embodiments, the promotion raw score may be multiplied by a priority factor (e.g., one, two, or three) prior to obtaining the bucket index. The priority factor may be used to give higher priority (i.e., increase the likelihood of promotion) for some of the storage, possibly selected by a user or by a policy. For example, important operations in an organization may be assigned a higher priority so that storage associated therewith is provided with a priority factor of two or three (or some other value).” (col. 49, lines 14-26)).  
With respect to claim 5, Wang et al. discloses wherein: the implemented set of indexes comprises a current primary index and at least one current secondary index (figs. 20-21 shows primary 2804 and secondary 2806); and the index module, in implementing the set of indexes, is further configured to replace a previous primary index with the current primary index (i.e., “The reserved workload for a current processing iteration may be equal to a previous reserved workload and a delta amount. The previous reserved workload may have be determined for the first storage tier at a second processing iteration performed prior to the current processing iteration and a previous delta amount being determined in the second processing iteration” (col. 2, lines 20-27) and (col. 23, lines 23-45)).  
With respect to claim 6, Wang et al. discloses the apparatus of claim 5, wherein the index module, in implementing the set of indexes, is further configured to one of: maintain at least one previous secondary index as the at least one current secondary index; and replace at least one previous secondary index with the at least one current secondary index (i.e., “ different values for weights P1-P6 may be selected for use depending on which target tier the promotion score is being calculated for. Such values may be dynamically and continually determined based on current expected workload characteristics of a storage tier at different points in time. An embodiment may also selected weights for P1-P6 which are fixed or static throughout operation and performance of the techniques herein where such a fixed set of the same weights may be used for one or more storage tiers” (col. 31, lines 49-59)).  
With respect to claim 7, Wang et al. discloses wherein: the implemented set of indexes comprises a current primary index and at least one current secondary index (figs. 20-21 shows current primary 2804 and current secondary 2806); and the index module, in implementing the set of indexes, is further configured to: maintain a previous primary index as the current primary index, and maintain at least one previous secondary index as the at least one current secondary index (i.e., “ different values for weights P1-P6 may be selected for use depending on which target tier the promotion score is being calculated for. Such values may be dynamically and continually determined based on current expected workload characteristics of a storage tier at different points in time. An embodiment may also selected weights for P1-P6 which are fixed or static throughout operation and performance of the techniques herein where such a fixed set of the same weights may be used for one or more storage tiers” (col. 31, lines 49-59)).  
With respect to claims 8-20, claims 8-20 are rejected as claims 1-7 above since the set of the claims 8-20 are similar with set of claims 1-7 but different form.
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Aspernas et al. disclose method, device and computer program product for service balancing in the Electronic communication system, U.S. Pub. 2012/0029961 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                            May 6, 2022